Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 1 of 6



                            UN ITED STA TES D ISTR IC T CO UR T
                            SOUTHERN DISTRICT OF FLORIDA

                          C A SE NO :18-cv-81038-M lDD LEBR O O K S
  SECURITIES AND EXCHANGE COM M ISSION,

         Plaintiff,


  PA LM HO U SE H O TEL,LLLP,etal.,

         D efendantsand ReliefD efendants.


            ORDER GM NTING PLAINTIFF'S M O TION FOR APPRO VAL O F
                    A LTER N ATIV E M ETH O D S O F SERV IC E

         THIS CAUSE comes before the Court upon Plaintiff Securities and Exchange

  Commission's (ûsplaintiff') M otion for Approval of Alternative M ethods of Service on
  DefendantJoseph W alsh,Sr.(ççMotion''),filedon October31,2018. (DE 34).Plaintiffsseek to
   serveDefendantJosephW alsh,Sr.(tr efendantW alsh'')throughhiscounseland byemail. For
  '                                              $

  the follow ing reasons,Plaintiff sm otion isgranted.

                                         BA CK G R O U ND

         On A ugust 3,2018,Plaintiff initiated this action againstD efendants Palm H ouse H otel

   LLLP,South Atlantic Regional Center,LLC,Joseph W alsh,Sr.,and RobertV .M atthew s and

   Relief Defendants l60 Royal Palm ,LLC and United States Regional Econom ic Developm ent

   Authority LLC,d/b/a EB5 Petition,alleging violations of the antifraud provisions of federal

   securitieslaws. (DE 1). Summ onseswereissued asto allDefendantson August3,2018,and
   subsequentlyrettlrnedexecutedastoa11exceptDefendantW alsh.(DE 4;DE 5;DE 6;DE 8;DE

   9).
          Plaintiffattests thatitattempted to sen'e DefendantW alsh atfourphysicaladdressesin

   W estPalm Beach,butthattheaddresseswereneitherresidentialnorvalid.(DE 34-6).Plaintiff
Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 2 of 6



  statesthatattemptsto serve DefendantW alsh establish thathehasbeen outofthe country foran

  extendedperiodoftime.(1d).Althoughhehadnotbeen served,DefendantW alshsentan email
  to CounselforPlaintiffon A ugust23,2018,expressing intentto contestthisaction and notifying

  Plaintiff thathe was requesting a 60-day extension of the deadline to respond to Plaintiffs

  Complaint. (DE 34-7).DefendantW alsh subsequently movedto extendby 60daystheanswer
  deadline forD efendantPalm H ouse H otel,LLLP,ofw hich he isthe GeneralPartner,D efendant

  South Atlantic Regional Center, LLC of which he is the M anaging M em ber, and Relief

  D efendant U nited States Regional Econom ic Developm ent A uthority LLC ,of w hich he is the

  M anaging M ember. (DE 12).TheCourtgranted themotion in part,extendingthedeadlinefor
  D efendants Palm H ouse H otel,LLLP,South A tlantic Regional Center,LLC ,and United States

  RegionalEconom ic D evelopm entA uthority,LLC to respond to the Com plaintto Septem ber 28,

  2018. (DE 13). None ofthese Defendantsresponded to the Complaintby thisdeadline,and
  Plaintiffm oved forand subsequently received a Clerk'sEntry of Defaultagainstthem ,asw ellas

  160 RoyalPalm ,LLC .

         Through the investigation that preceded this action,Plaintiff determ ined thatD efendant

  W alsh currently livesatanunknownaddressinHongKong.(DE 34-3at5).Plaintiffnow seeks
  to serve D efendantW alsh through service upon D efendantW alsh's Counselin a related action

  and by em ail.

                                     LEG AL STA N DA R D

         Fed. R. Civ. P. 4(9 provides that ûtgujnless federal 1aw provides othenvise, an
  individual--other than a m inor, an incom petent person, or a person w hose w aiver has been

  tiled- may beservedataplacenotwithin anyjudicialdistrictoftheUnited States...by other
  meansnotprohibitedbyinternationalagreement,asthecourtorders.''Fed.R.Civ.P.44943).
Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 3 of 6



  party seekingauthorization foralternateserviceunderRule449(3)need notattemptservice by
  thosemethodsenumerated undersubsections(9(1)and (9(2),including by diplomaticchannels
  and lettersrogatory,before petitioning the Courtfor4(9(3)relief. Brookshire Bros.,Ltd.v.
  Chiquita Brands Int'lsCase No.05-C1V-21962,2007 W L 1577771,at* 1 (S.D.Fla.2007)
  (citingRioProps,lnc.v.Rio1nt1Interlink,284F.3d 1007,1015(9th Cir.2002:.
         Thedecisionto acceptordeny serviceby alternatemeanspursuantto Rule4(9(3)falls
  soundly within the discretion ofthe districtcourt. Brookzhire Bros.,Ltd.v.Chiquita Brands

  Int'l,CaseNo.05-C1V-21962,2007W L 1577771,at*2(S.D.Fla.2007).The Courtexnmines
  three factorsin determining whether to exercise its discretion and penuitaltem ative service of

  processasrequested by Plaintiffs:(1)the Courtmustbesatisfied ûûthattheproposed method of
   service is reasonably calculated,under allthe circum stances,to apprise interested parties of the

  pendency ofthe action and afford them an opporttmity to presenttheirobjections'';(2)tlthe
   Courtm ustdetermine ifthe proposed m ethod ofselwice m inim izesoffenseto foreign law'''
                                                                                          ,and

   (3)titheCourtmustdetermine ifthefacts and circumstanceswarrantexercise ofitsdiscretion
   underFed.R.Civ.P.4(9.15 TracFone Wireless,Inc.v.Hernandez,126 F.Supp.3d 1357,1364
   (S.D.Fla.2015)(internalquotationsomitted).
                                                AN A LY SIS
          Upon a careful review of Plaintiffs M otion and the aftidavits and exhibits attached

   thereto,lfind thatthereisgood causeforallowing serviceby counselandby email.




       1. Service by Counsel
Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 4 of 6



         Plaintiffseeksto engage DefendantW alsh in thisaction by serviceupon hiscounsel. On

  November4,2016,a group ofinvestors institm ed a civiladion againstDefendantsW alsh and

  M atthews,aswellasseveralotherentities. SeeLan Li,etal.,v.Joseph Walsh,etal.,Case No.

  9:16-cv-81871-       (S.D.Fla.Nov.14,2016)(1ûfietal.''4. On Febnzary 24,2017,Henry B.
  HandlerofW eiss,Handler& Com well,PA filed aN otice ofAttorney Appearance on behalfof

  DefendantW alsh and severalothers. (Lietal.,DE 142). CounselforPlaintiffassertsthathe
  conferredwith M r.Handleron October29-30,2018,andthatM r.Handlerconfirm ed thathestill

  representsDefendantW alsh in Lietal.,butisnotauthorized to acceptservice in thism atteron

  DefendantW alsh'sbehalf.
         Based on M r.Handler's continued representation ofDefendantW alsh in Lietal.,and

  based on Plaintiffsassertion thatM r.Handlerisstillin com munication with DefendantW alsh,

  the Courtis satisfied thatservice on M r.Handlerisreasonably calculated to apprise Defendant

  W alsh ofthisactionand affordhim anopportunity topresenthisobjections.Hernandez,126 F.
   Supp.3d at1364. A dditionally,service on localcounselin the U nited States isnotprohibited by

   internationallaw. The HagueConvention on theServiceAbroad ofJudicialand Extrajudicial
   Documents,Nov.15,1965,20U.S.T.361(thetûl-lagueConvention''),to which both theUnited
   States and the People's Republic ofChina are signatories,does notbar service in the United

   Statesorapply where addressoftheperson to be served isunknown.Atlas OneFin.Grp.,LLC

   v.Alarcon,No.12-CV-23400,2014 W L 12571403,at*3 (S.D.Fla.Feb.28,2014). Finally,
   although alternativeservicethroughRule4(9(3)isnotconsidered to beextraordinary reliefora
   last resort,Brookshire Bros., 2007 W L 1577771 at * 2, the Court finds that the facts and

   circum stances warrant the exercise of discretion. Plaintiff has dem onstrated diligence in its
Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 5 of 6



  effortsto serve DefendantW alsh tluough traditionalmeansand dem onstrated the need to utilize

  altemativeprocedures.(DE 34-1at33;DE 34-6).
         M r.H andler's statem ent that he is not authorized to accept service does not alter this

  analysis. An attorney'slack ofauthority to acceptservice on behalfofa clientdoesnotprevent

  acourtfrom authorizingsuch senice underRule449(3).See US.Commodity FuturesTrading
  Comm '
       n v.Aliaga,272 F.R.D.617,619-20 (S.D.Fla.2011)(authorizing service on foreign
  defendants through local counselwho stated that tshe is not authorized to accept service of

  processonbehalfofeitherdefendanf');Freedom Watch,Inc.v.Org.ofthePetroleum Exporting
  Countries,766F.3d74,83(D.C.Cir.2014)(collectingcases).
         Service by Em ail

         Plaintiff also seeks to selwe D efendant W alsh tltrough em ail addressed to

  çjoedirect@ gmail.com.''Plaintiffprovidesseveralexhibitsshowingthatjoedirect@ gmail.com is
  Defendant W alsh's current em ail address,at least as recently as A ugust 29,2018. D lzring the

  investigation preceding the filing of this civil action, Defendant W alsh used the address to

  contactPlaintiftland hehassinceused the addressto contactPlaintiffduring thependency of
  this suit(DE 34-3;DE 34-9). Moreover,Plaintiff assertsthatM r.Handler,who represents
  DefendantW alsh in fietal.,stated in O ctober of2018 thatûshe still com m unicates w ith W alsh

  usingthejoedirectaddress.''(DE 34at6).
         The Courtissatisfied thatservice to joedirect@gmail.com is reasonably calculated to
  apprise Defendant W alsh of this action and that the circum stances w arrant an exercise of

  discretion underRule44943). See Hernandez,126 F.Supp.3d at1364. BecauseDefendant's
  H ong Kong address is unknow n,the Courtalso findsthatservice by em ailw ould notviolate the

  H ague Convention or be offensive to the 1aw of the People's Republic of China. Id at 1365
Case 9:18-cv-81038-DMM Document 36 Entered on FLSD Docket 11/07/2018 Page 6 of 6



  (ûsg-
      l-lhisdistricthasconfinned thata proposed alternative method ofservice ofprocess isnot
  offensivetothefonzm 'slaw ifsuch method isnottexpresslyprohibited'bytheforum'slaw.'');
  Chanel,Inc.v.pvbag.com,No.13-23896-C1V,2013 WL 12065875,at*2 (S.D.Fla.Nov.6,
  2013)(permittingserviceby emailtoadefendantpurportedlylocatedin China).Accordingly,it

  is hereby

          O RD ER ED AN D AD JU D G ED that Plaintiffs M otion for Approval of Alternative

  MethodsofService on DefendantJoseph W alsh,Sr.(DE 34)isGRANTED. Plaintiffshall
  serveDefendantJoseph W alsh,Sr.with the summ ons and complaint,and any otherdocllm ents

  in thiscase,bye-mailtojoedirect@ gmail.com andby hisattorney HenryB.HandlerofW eiss,
  Handler& Com well,PA. Plaintiffm usteffectuate the service ofprocess authorized herein on

  orbefore N ovem ber 12,2018.
          SO ORDERED in ChambersatW estPalm Beach,F1 1 ,this               ay   November,

  2018.                                                  A*




                                                   D      D M .M ID DLEBR OO K S
                                                   UN ITED STATES DISTRICT JUDGE
   Copies to:    CounselofRecord




                                               6
